DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 03/24/2021.

Allowable Subject Matter
Claims 1-3, 5-7, 9-16, 18, 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination, a wearable device comprising each and every one of the following limitations:
A housing comprising a slot operable to contain an electronically readable tag or a transmitter and a door having a first position that covers the slot and a second position that exposes the slot; and
A plurality of depressible buttons coupled to the housing, wherein depressing at least two of the plurality of depressible buttons in a predetermined order is operable to expose the electronically readable tag in or from the slot or I operable to activate the transmitter to transmit a signal.
Regarding independent claim 16:
The prior art of record fails to teach or fairly suggest, either singularly or in combination, a method of exposing an electronically readable tag comprising each and every one of the following limitations:

Regarding independent claim 21:
The prior art of record fails to teach or fairly suggest, either singularly or in combination, a wearable device comprising each and every one of the following limitations:
A housing comprising a slot operable to contain an electronically readable tag or a transmitter; and
A plurality of depressible buttons coupled to the housing, wherein depressing at least two of the plurality of depressible buttons in a predetermined order is operable to expose the electronically readable tag in or from the slot or is operable to activate the transmitter to transmit a signal, and wherein the housing operable to be rotated to flip over.
Claims 2, 3, 5-7, 9-15, 18, 20, and 22-24 depend from claims 1, 16, and 21, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876